Citation Nr: 0315088	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  00-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability, to include degenerative disc disease and 
degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

4.  Entitlement to a compensable rating for left ring finger 
fracture residuals.  

5.  Entitlement to a compensable rating for left tympanic 
membrane perforation.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1975 to June 1997.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana.  A personal 
hearing was held at the RO in April 2000.  The veteran's 
claims file is now under the jurisdiction of the Boise, Idaho 
RO.  In March 2000 the veteran indicated his desire for a 
Travel Board hearing.  In October 2002 he withdrew that 
request.  

A VA Form 8, Certification of Appeal, dated in October 2002, 
reflects additional claims of entitlement to service 
connection for sinusitis, left knee disability, right foot 
tendonitis, left elbow tendonitis and carpal tunnel syndrome.  
The veteran withdrew these claims at the April 2000 RO 
hearing.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the RO informed the veteran in 
June 2001 that the President had signed a new law which 
eliminated the concept of "well grounded" claims, this 
letter was not specific as to the increased rating claims on 
appeal.  The United States Court of Appeals for Veterans 
Claims (Court) has since provided further guidelines 
regarding the notice provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The guidelines of the 
Court in Quartuccio do not appear to be satisfied.  Hence, 
there are notice deficiencies which must be corrected.  Id.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid because in conjunction with 38 C.F.R. § 20.1304, it 
allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104.  38 C.F.R. § 19.9(a)(2)(ii) was held 
invalid in that it provided 30 days to respond to notice, 
which was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

Furthermore, the veteran has been represented by the Montana 
Veterans Affairs Division.  See VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
signed in November 1997.  He has relocated to Mountain Home, 
Idaho; hence, it appears that the Montana Veterans Affairs 
Division is no longer representing him.  It is unclear 
whether he is aware that he may no longer have 
representation.

In December 2002 the veteran was advised of a change in the 
criteria for rating degenerative disc disease which became 
effective September 23, 2002.  Since his appeal was pending 
at the time of the regulatory revision, under Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the low back 
disability rating must be considered under both the old and 
(effective from September 23, 2002) the new criteria.  See 
VAOPGCPREC 3-00.

The veteran was last afforded a VA fee-basis orthopedic 
examination in May 2000.  In March 2002 the Fort Harrison, 
Montana RO arranged for the veteran to be re-examined for his 
lumbosacral spine disability.  After informing the RO that he 
currently lived in Idaho and indicating his desire to have 
any VA examinations take place in Idaho, he declined to be 
examined outside of Idaho.    

Regarding the rating for left finger ring finger fracture 
residuals, the criteria for rating ankylosis and limitation 
of motion of the hands were revised effective August 26, 
2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  The 
veteran should be advised of these regulatory changes, as his 
claim must be considered under both the old and (effective 
from August 26, 2002) the new criteria.  

Likewise, concerning the veteran's increased rating claim for 
tinnitus, the criteria for rating tinnitus were revised 
effective June 13, 2003.  See 68 Fed. Reg. 25822-25823 (May 
14, 2003).  The veteran has not been advised of the revision.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should advise the veteran of 
his representation situation and afford 
him the opportunity to designate a 
representative situated in Idaho.  If he 
elects new representation, the 
representative should be given an 
opportunity to provide argument 
concerning the instant appeals.  

2.  The veteran must be provided notice 
of the pertinent provisions of the VCAA, 
including specific information regarding 
what type evidence would substantiate his 
claims, what the evidence of record 
shows, and what further evidence VA would 
obtain for him, as well as what evidence 
or information he is responsible for 
obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims folder.
3.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
current severity of his service-connected 
lumbar spine and left ring finger 
disabilities.  The claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.  All indicated studies 
(specifically including range of motion 
studies) should be performed.  The 
examiner should indicate whether there is 
pain on motion.  Any incoordination, 
weakened movement and excess fatigability 
on use should be noted.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on function with repeated use or during 
flare-ups (if the veteran reports flare-
ups).  Further, the examiner should 
specifically identify any evidence of 
neuropathy due to the service-connected 
low back disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  The 
examiner should elicit history concerning 
the frequency and duration of 
incapacitating episodes necessitating bed 
rest and treatment by a physician, and 
should also indicate whether motion of 
the left ring finger is possible to 
within 2 inches of the median transverse 
fold of the palm.  The examiner should 
explain the rationale for any opinions 
expressed.  

4.  The veteran should be afforded a VA 
audiological evaluation with audiometric 
studies to determine the current severity 
of his service-connected bilateral 
hearing loss.  

5.  The RO should notify the veteran of 
38 C.F.R. § 3.655 as it relates to the 
failure to report for a scheduled VA 
examination.
6.  The veteran must be provided notice 
of the pertinent provisions of the 
regulatory changes in the criteria for 
rating degenerative disc disease s, left 
finger ring finger fracture residuals, 
and tinnitus.

7.  After the development ordered above 
and any other action deemed necessary is 
completed, the RO should review the 
entire record and re-adjudicate the 
claims in light of all additional 
evidence received, as well as the 
regulatory changes.  If any claim remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board, if in order, for 
further review.  

The purpose of this remand is to satisfy the mandates of the 
Court and the Federal Circuit in the decisions cited above.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


